Exhibit 10.3

 

AMENDMENT NUMBER TWO

TO THE

HENRY SCHEIN, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2014

 

 

WHEREAS, Henry Schein, Inc. (the “Company”) maintains the Henry Schein, Inc.
Supplemental Executive Retirement Plan, amended and restated effective as of
January 1, 2014, and as subsequently amended (the “Plan”);

 

WHEREAS, pursuant to Section 16 of the Plan, the Board of Directors of the
Company (the “Board”) or an authorized committee may amend the Plan;

 

WHEREAS, pursuant to the Charter of the Compensation Committee of the Board (the
“Committee”), the Committee is authorized to amend the Plan; and

 

WHEREAS, the Committee wishes to amend the Plan to: (i) clarify the Committee’s
ability to change the contribution percentage during a Plan Year, and (ii)
suspend all contributions to the Plan, effective July 1, 2020.

 

NOW, THEREFORE, the Plan is hereby amended effective as of January 1, 2020 as
follows:

 

1.     Section 3(a) of the Plan is hereby amended in its entirety to read as
follows:

 

“(a)          The Employer shall make a book-entry contribution to the Deferral
Account of each Participant, equal to (i) the amount by which the Participant’s
Base Compensation exceeds Recognized Compensation multiplied by (ii) seven
percent (7%), or such other contribution percentage determined by the Committee
in its sole discretion; provided that such other contribution percentage shall
be established with respect to Base Compensation earned on or after the date of
the Committee’s action. A contribution will be made with respect to a calendar
quarter on behalf of a Participant if such Participant was employed on the last
day of such calendar quarter. A Participant’s Deferral Account shall be credited
on, or as soon as administratively feasible following, the September 30th
immediately following the Plan Year during which the applicable calendar quarter
occurs with respect to which the contribution is earned (or at least annually as
of any date determined by the Committee in its sole discretion). Notwithstanding
the foregoing, a Participant’s Deferral Account shall be credited with a
contribution with respect to the Plan Year of the Participant’s retirement at or
after the Normal Retirement Date, death or Disability. Notwithstanding anything
herein to the contrary, the Employer shall make no book-entry contribution to
the Deferral Account of any Participant for Base Compensation paid on or after
July 1, 2020.”

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this amendment has been executed this 2nd day of May, 2020.

 

 

HENRY SCHEIN, INC.

 

 

By: /s/ John Lee                                                  

Title:      Vice President, Global Compensation,                

                Benefits, HRIS and HR M&A

 

 